UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-52904 CUSIP NUMBER 049 (Check One):x Form 10-Ko Form 11-Ko Form 20-Fo Form 10-Qo Form N-SAR For Period Ended:March 31, 2011 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: PART I REGISTRANT INFORMATION ATTITUDE DRINKS INCORPORATED Full Name of Registrant Former Name if Applicable 10415 Riverside Drive, Suite #101 Address of Principal Executive Office (Street and Number) Palm Beach Gardens, Florida 33410 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why the Form 10-K, 11-K, 20-F 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) The Registrant is awaiting information from outside third parties in order to complete the Form 10-K. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Tommy E. Kee 799-5053 Name (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). xYeso No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? oYesx No If so: attach an explanation of the anticipated change, both narratively, and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. For the annual year ended March 31, 2011, the registrant will report as a development stage enterprise for its wholly-owned subsidiary, Attitude Drink Company, Inc. formed June 18, 2007. ATTITUDE DRINKS INCORPORATED (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:June 29, 2011 By: /s/ Tommy E. Kee Name: Tommy E. Kee Title: Chief Financial Officer and Principal Accounting Officer
